DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 02/14/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5, 7-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Motojima et al. (US Pat 9601987, referred as Motojima from here forth), in view of Hara (US Pub 2005/0268164).
Regarding claims 1, 16-17, Motojima teaches (Fig. 1, 5, col. 3 L49-col. 6 L26) a power supply device (Fig. 1) comprising: a power supply circuit (power supply circuit 1) configured to generate a direct current output voltage (at node 5-6) to be applied to both ends of a load (2 signal processing circuit) … coupled; a detection circuit (voltage detection circuit 9) configured to detect an anomaly of a load voltage applied to the load (2); and an adjustment circuit (11) configured to decrease the output voltage (output from 8 to load 2) in accordance with an abnormality of a load … where the anomaly is detected among the load (2 – abnormal monitoring detection circuit 13 detects the abnormal output voltage between switch 8 (of 1) and load 2, sends the detected signal to determination circuit 14. Same output voltage is also detected by the detection circuit 9, but depending on the received abnormal voltage from 
However, Motijima fails to teach the use of a plurality of loads serially coupled loads; adjusting the output voltage in accordance with a number of abnormal loads where the anomaly is detected among the plurality of loads.
However, Hara teaches (Fig. 1-3, Para 45, 48, 56, 58, 60-62) the use of a plurality of loads serially coupled loads (La1-Lan); adjusting the output voltage (2, 5, abstract) in accordance with a number of abnormal loads (LA1-LAn) where the anomaly is detected among the plurality of loads.
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claiming invention was made to have modified plural processing systems to be coupled in serial, as a load and adjusting the output voltage in accordance with a number of abnormal loads where the anomaly is detected among the plurality of loads, as disclosed by Hara, as doing so would have improved in quick response of overall circuit, as taught by Hara (abstract).
Regarding claim 2, Motojima teaches the anomaly (13) includes an abnormal decrease in the load voltage (2 – abnormal monitoring detection circuit 13 detects the abnormal output voltage between switch 8 (of 1) and load 2, sends the detected signal to determination circuit 14. Same output voltage is also detected by the detection circuit 9, but depending on the received abnormal voltage from 13, 14 controls the operation of 12, in order to send an increased or decreased detected voltage signal Vdet to adjustment circuit 11, 11 then compared Vdet with reference voltage Vref to control 1’s operation using switch 8 to increase or decrease the output voltage load, as required by the load 2).
Regarding claim 4, Motojima teaches the abnormal decrease is a voltage decrease accompanied by a failure of a load (2 – abnormal monitoring detection circuit 13 detects the abnormal output voltage between switch 8 (of 1) and load 2, sends the detected signal to determination circuit 14. Same output voltage is also detected by the detection circuit 9, but depending on the received abnormal voltage from 13, 14 controls the operation of 12, in order to send an increased or decreased detected voltage signal Vdet to adjustment circuit 11, 11 then compared Vdet with reference voltage Vref to control 1’s operation using switch 8 to increase or decrease the output voltage load, as required by the load 2).

However, Hara teaches the abnormal failure being a short-circuit failure (3, 5) of a load of the plurality of loads (La1-Lan).
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claiming invention was made to have modified plural processing systems to be coupled in serial, as a load and adjusting the output voltage in accordance with a number of abnormal loads where the anomaly is detected among the plurality of loads, as disclosed by Hara, as doing so would have improved in quick response of overall circuit, as taught by Hara (abstract).
Regarding claim 5, Motojima teaches the anomaly (13) includes an abnormal increase in the load voltage (2 – abnormal monitoring detection circuit 13 detects the abnormal output voltage between switch 8 (of 1) and load 2, sends the detected signal to determination circuit 14. Same output voltage is also detected by the detection circuit 9, but depending on the received abnormal voltage from 13, 14 controls the operation of 12, in order to send an increased or decreased detected voltage signal Vdet to adjustment circuit 11, 11 then compared Vdet with reference voltage Vref to control 1’s operation using switch 8 to increase or decrease the output voltage load, as required by the load 2).
Regarding claim 7, Motojima teaches the anomaly increase is a voltage increase accompanied by a failure of a load (2 – abnormal monitoring detection circuit 13 detects the abnormal output voltage between switch 8 (of 1) and load 2, sends the detected signal to determination circuit 14. Same output voltage is also detected by the detection circuit 9, but depending on the received abnormal voltage from 13, 14 controls the operation of 12, in order to send an increased or decreased detected voltage signal Vdet to adjustment circuit 11, 11 then compared Vdet with reference voltage Vref to control 1’s operation using switch 8 to increase or decrease the output voltage load, as required by the load 2).
However, Motojima fails to teach the abnormal failure being an open failure of a load of the plurality of loads.
However, Hara teaches the abnormal failure (3, 5) being an open failure of a load of the plurality of loads (La1-Lan).

Regarding claim 8, Motojima teaches a plurality of switches (12:12a, 12b operates alternatively) each coupled in parallel to a load (2)…, wherein the adjustment circuit (11) turns on a switch (12a or 12b) of the plurality of switches coupled in parallel to the abnormal load (2 – abnormal monitoring detection circuit 13 detects the abnormal output voltage between switch 8 (of 1) and load 2, sends the detected signal to determination circuit 14. Same output voltage is also detected by the detection circuit 9, but depending on the received abnormal voltage from 13, 14 controls the operation of 12, in order to send an increased or decreased detected voltage signal Vdet to adjustment circuit 11, 11 then compared Vdet with reference voltage Vref to control 1’s operation using switch 8 to increase or decrease the output voltage load, as required by the load 2).
However, Motojima fails to teach the use of a plurality of loads serially.
However, Hara teaches (Fig. 1-3, Para 45, 48, 56, 58, 60-62) the use of a plurality of loads serially (LA1-LAn).
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claiming invention was made to have modified plural processing systems to be coupled in serial, as a load and adjusting the output voltage in accordance with a number of abnormal loads where the anomaly is detected among the plurality of loads, as disclosed by Hara, as doing so would have improved in quick response of overall circuit, as taught by Hara (abstract).
Regarding claim 9, Motojima teaches a plurality of switches (12:12a, 12b operates alternatively) each coupled in parallel to a load (2)…, wherein the adjustment circuit (11) turns on a switch (12a or 12b) of the plurality of switches coupled in parallel to the abnormal load (2’s abnormal increase in the load voltage) before reaching a failure (13) in the abnormal load (2 – abnormal monitoring detection circuit 13 detects the abnormal output voltage between switch 8 (of 1) and load 2, sends the detected signal to determination circuit 14. Same output voltage is also detected by the detection circuit 9, but depending on the received abnormal voltage from 13, 14 controls the operation of 12, in order to send an increased or decreased detected voltage signal Vdet to adjustment circuit 11, 11 
However, Motijima fails to teach the use of a plurality of loads serially; the abnormal failure being an open failure of a load of the plurality of loads.
However, Hara teaches (Fig. 1-3, Para 45, 48, 56, 58, 60-62) the use of a plurality of loads serially (LA1-Lan); the abnormal failure (3, 5) being an open failure of a load of the plurality of loads (LA1-Lan).
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claiming invention was made to have modified plural processing systems to be coupled in serial, as a load and adjusting the output voltage in accordance with a number of abnormal loads where the anomaly is detected among the plurality of loads, as disclosed by Hara, as doing so would have improved in quick response of overall circuit, as taught by Hara (abstract).
Regarding claim 10, Motojima teaches (Fig. 1, 5, col. 3 L49-col. 6 L26) a power supply device (Fig. 1) comprising: a power supply circuit (power supply circuit 1) configured to generate a direct current output voltage (at node 5-6) to be applied to both ends of a load (2 signal processing circuit) … coupled; a detection circuit (voltage detection circuit 9) configured to detect an anomaly of a load (2) voltage applied to … loads; an adjustment circuit (11) configured to adjust the output voltage; and a plurality of switches (12 comprised of 12a, 12b, both are controlled, using abnormal monitoring detection circuit 13 and determination circuit 14, respectively. 12a and 12b operates alternatively to increase or decrease the voltage detection signal Vdet of 11, depending of the abnormal increase or decrease detection of load (using 13)) each coupled in parallel to a load (2), wherein, after the switch (12a, 12b) coupled in parallel (using 13 and 14) to an abnormal load (2) where an abnormal increase of the load voltage is detected among … is turned on (13 detects the abnormality), when an abnormal decrease of the load voltage of the abnormal load is detected, the adjustment circuit decreases the output voltage (using 14 which determines the operation of 12).
However, Motijima fails to teach the use of a plurality of loads serially coupled; detecting an anomaly applied to each of the plurality of loads.
However, Hara teaches (Fig. 1-3, Para 45, 48, 56, 58, 60-62) the use of a plurality of loads serially coupled (LA1-Lan); detecting an anomaly (3, 5) applied to each of the plurality of loads

Regarding claim 11. Motojima teaches after the switch (12a and 12b operates alternatively) coupled in parallel to the abnormal load (2) is turned on before reaching an … failure in the abnormal load, when the abnormal decrease is detected, the adjustment circuit (11) decreases the output voltage (2 – abnormal monitoring detection circuit 13 detects the abnormal output voltage between switch 8 (of 1) and load 2, sends the detected signal to determination circuit 14. Same output voltage is also detected by the detection circuit 9, but depending on the received abnormal voltage from 13, 14 controls the operation of 12, in order to send an increased or decreased detected voltage signal Vdet to adjustment circuit 11, 11 then compared Vdet with reference voltage Vref to control 1’s operation using switch 8 to increase or decrease the output voltage load, as required by the load 2).
However, Motojima fails to teach the abnormal failure being an open failure of a load.
However, Hara teaches (Fig. 1-3, Para 45, 48, 56, 58, 60-62) the abnormal failure being an open failure of a load (LA1-Lan).
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claiming invention was made to have modified plural processing systems to be coupled in serial, as a load and adjusting the output voltage in accordance with a number of abnormal loads where the anomaly is detected among the plurality of loads, as disclosed by Hara, as doing so would have improved in quick response of overall circuit, as taught by Hara (abstract).
Regarding claims 12-13, Motojima teaches a plurality of resistors (detection circuit 9 comprised of plural resistors 9a-9c, all are connected to load 2, wherein the ratio of 9 is controlled by 12a and 12b’s alternative operation) each coupled in parallel to the load (2).
Allowable Subject Matter
Claims 3, 6, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach “wherein when a number of the plurality of loads is set as n, and a voltage value of the output voltage in a state where the anomaly is not detected is set as v, the detection circuit detects the abnormal decrease in the load voltage by detecting that the voltage value of the load voltage is lower than a threshold that is set to be lower than v/n, wherein n is a natural number and v is a real number”.
Regarding claim 6, a search of prior art(s) failed to teach “when a number of the plurality of loads is set as n, and a voltage value of the output voltage in a state where the anomaly is not detected is set as v, the detection circuit detects the abnormal increase in the load voltage by detecting that the voltage value of the load voltage is higher than a threshold that is set to be higher than v/n wherein n is a natural number and v is a real number”.
Regarding claim 14, a search of prior art(s) failed to teach “when a number of the plurality of loads is set as n, a voltage value of the output voltage in a state where the anomaly is not detected is set as v, and a number of the abnormal loads is set as m, the adjustment circuit decreases the voltage value to (v - (v/n) x m) wherein n and m are natural numbers and v is a real number”.
Regarding claim 15, a search of prior art(s) failed to teach “when a number of the plurality of loads is set as n, a voltage value of the direct current output voltage in a state where the anomaly is not detected is set as v, and a number of the abnormal loads is set as m, the adjustment circuit decreases the voltage value to (v - (v/n) x m)”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/11/2021



/Nguyen Tran/Primary Examiner, Art Unit 2838